******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
21ST MORTGAGE CORPORATION v. CHRISTOPHER
             N. SCHUMACHER
                 (AC 38219)
                  Keller, Mullins and Sullivan, Js.
    Argued November 28, 2016—officially released March 14, 2017

   (Appeal from Superior Court, judicial district of
   Litchfield, Danaher, J. [summary judgment as to
liability]; J. Moore, J. [judgment of strict foreclosure].)
  Richard Lewis, for the appellant (defendant).
S. Bruce Fair, for the appellee (plaintiff).
                           Opinion

   MULLINS, J. The defendant, Christopher N. Schu-
macher, appeals from the judgment of strict foreclosure
rendered by the trial court in favor of the plaintiff, 21st
Mortgage Corporation. On appeal, the defendant claims
that the court improperly rendered summary judgment
as to liability after finding that there was no genuine
issue of material fact as to whether the plaintiff is the
holder of the note and the party entitled to foreclose.
We affirm the judgment of the trial court.
   The following facts inform our review. In its com-
plaint, the plaintiff alleged that the defendant and
Patriot Lending Group, Inc. (Patriot), executed a prom-
issory note in the amount of $877,500 on February 28,
2006. The note was secured by a mortgage on the defen-
dant’s Bridgewater property in favor of Mortgage Elec-
tronic Registration Systems, Inc. (MERS), as nominee
for Patriot.1 The mortgage was executed on February
28, 2006, and recorded on the Bridgewater land records
on March 7, 2006.
  The complaint further alleged: (1) the mortgage then
was assigned to GMAC Mortgage, LLC, on October 27,
2009, and the assignment was recorded on the land
records on November 20, 2009; (2) the mortgage ‘‘is to
be assigned’’ to the plaintiff by virtue of an assignment
of mortgage ‘‘to be recorded’’ on the land records;2 and
(3) the plaintiff is the holder of the note, the note is in
default, and the plaintiff has elected to accelerate the
balance due on the note, declare the note to be due in
full, and to foreclose the mortgage securing the note.
   In response, the defendant filed an answer, which, in
relevant part, left the plaintiff to its proof. The defendant
also filed three special defenses, namely, (1) the plaintiff
is not the owner of the debt or the holder of the mort-
gage, (2) the plaintiff’s claim is based on the fraudulent
dealings of the plaintiff or its assignors, and (3) the
plaintiff’s actions are a continuing course of dealing in
violation of the Connecticut Unfair Trade Practices Act,
General Statutes § 42-110b et seq.
   On November 26, 2014, before filing a responsive
pleading to the defendant’s special defenses; see Prac-
tice Book § 10-56;3 the plaintiff filed a motion for sum-
mary judgment as to liability, with a supporting affidavit
and a memorandum of law. In that memorandum, the
plaintiff also attacked each of the defendant’s special
defenses. After granting a continuance to the defendant,
the court continued the plaintiff’s motion for summary
judgment to a short calendar hearing on May 4, 2015.
   On April 30, 2015, the defendant filed a motion enti-
tled ‘‘Notice of waiver of oral argument and/or motion
for continuance to hire local counsel.’’ In that motion,
the defendant asked for at least a thirty day continu-
ance, and he requested that the court take the motion
for summary judgment on the papers. It is not clear
from the record whether the court took any action on
this motion.
  On May 4, 2015, with the defendant not present, the
court heard argument from the plaintiff on the merits
of its motion for summary judgment. On May 26, 2015,
the court, in a memorandum of decision, granted the
plaintiff’s motion for summary judgment as to liability,
and, on July 20, 2015, it rendered a judgment of strict
foreclosure. This appeal followed. Additional facts will
be set forth as necessary.
   The defendant claims that the court improperly ren-
dered summary judgment as to liability in the instant
foreclosure action when there were genuine issues of
material fact concerning the ownership of the note in
question. The defendant argues that the court improp-
erly relied on American Home Mortgage Servicing Inc.,
v. Reilly, 157 Conn. App. 127, 132–34, 117 A.3d 500
(2015), because ‘‘[i]n this case, the note was not
endorsed in blank, and, thus, the note was not bearer
paper. As such, the plaintiff was not a holder as that
term is defined in [General Statutes] § 42a-1-201 (b)
(21) (A) . . . . The issue here is not whether the party
in possession of a note endorsed in blank is entitled to
enforce the note, the issue is whether the plaintiff, or
some unknown third party, owns the note.’’ (Emphasis
in original.)
   Furthermore, the defendant argues that, in support
of his opposition to the plaintiff’s motion for summary
judgment, he submitted a deposition from a prior fore-
closure case between him and the most recent prior
holder of the note, GMAC Mortgage, LLC. In that deposi-
tion, a spokesperson for GMAC Mortgage, LLC, admit-
ted that there were additional endorsements to this
note and that the note had broken off into two separate
branches, with two different sets of allonges, thereby
calling into question the plaintiff’s status as the holder of
the note and the party entitled to foreclose. He contends
that the missing endorsements raised a genuine issue of
material fact that must be answered and that summary
judgment, therefore, is inappropriate. Although we
agree that the defendant has demonstrated that there
may be some discrepancies in the allonges to the note,
we, nevertheless, conclude that the court properly
granted summary judgment.
  The following additional facts, although somewhat
cumbersome, are necessary to a full understanding of
the plaintiff’s claim and our analysis. The plaintiff, in
support of its motion for summary judgment, submitted
the November 13, 2014 affidavit of Tiffany Moyer, the
legal coordinator for the plaintiff, attesting that the
information contained in her affidavit was taken from
the plaintiff’s business records. She attested that the
defendant and Patriot executed a note in the original
amount of $877,500 and that the plaintiff, or its agent,
has possession of the original note, the note has been
duly endorsed, and a copy is attached to the affidavit
as exhibit A.
  Moyer also attested that the defendant, on February
28, 2006, conveyed by mortgage deed his interest in his
Bridgewater property to MERS, as nominee for Patriot,
and that this mortgage deed was recorded on March 7,
2006 in volume 68 at page 933 in the Bridgewater land
records. She attested that the mortgage deed is attached
to her affidavit as exhibit B.
   Additionally, Moyer attested that the mortgage there-
after was assigned to GMAC Mortgage, LLC, on October
27, 2009, and then to the plaintiff on May 7, 2010.4 Copies
of those assignments are attached to her affidavit as
exhibit C. She further attested that the defendant was
in default on the note, the plaintiff had accelerated the
note, and the plaintiff was foreclosing on the mortgage.
Interestingly, Moyer made no representations in her
affidavit about the chain of title of the note.
   Exhibit A to Moyer’s affidavit is the adjustable rate
note between the defendant and Patriot in the amount
of $877,500, executed on February 28, 2006, purportedly
signed by the defendant, with several attached allonges.
The allonges are as follows: (1) The first allonge to the
note is from Patriot to the Ohio Savings Bank; it is not
dated; (2) on that same allonge is an endorsement from
Ohio Savings Bank to GMAC Bank; it also is not dated;
(3) the next allonge is from Ally Bank formerly known
as GMAC Bank to GMAC Mortgage, LLC, signed by
Brenda Staehle, ‘‘Limited Signing Officer’’; it also is not
dated; and (4) the final allonge is from GMAC Mortgage,
LLC, to 21st Mortgage Corporation ‘‘By: 21st Mortgage
Corporation, it’s attorney-in-fact,’’ signed by Troy Fus-
sell, vice president and authorized signatory, and nota-
rized by Michelle A. Wilson on February 14, 2014.
   Exhibit B to Moyer’s affidavit is an open-end mort-
gage deed. The document provides that the borrower
is the defendant and that MERS is acting as nominee
for Patriot. At the very top of the document are the
volume and page numbers for the Bridgewater land
records; page one provides that the document is filed
in volume 068, at page 0933. Approximately one third
of the way down page one, there is a line across the
page with a notation in the middle that provides: ‘‘Space
Above This Line For Recording Data.’’ Above that line
the document provides in relevant part: ‘‘After
recording please return to: OHIO SAVINGS BANK
ATTN: DOCUMENT CONTROL’’ along with an address.
  Exhibit C to Moyer’s affidavit consists of two mort-
gage assignments. The first is recorded at volume 075,
page 0907 of the Bridgewater land records, and provides
that Patriot is assigning the defendant’s mortgage to
GMAC Mortgage, LLC. The assignment is dated October
27, 2009, and is from MERS, as nominee for Patriot, to
GMAC Mortgage, LLC. The assignment is signed by
Brenda Staehle, vice president of MERS.5 The second
assignment is from GMAC Mortgage, LLC, to 21st Mort-
gage Corporation. The assignment is dated May 7, 2014,
and is signed by Troy Fussell, vice president of GMAC
Mortgage, LLC.6
   In its memorandum of law in support of its motion
for summary judgment, the plaintiff argued that there
were no genuine issues of material fact concerning
whether it was the holder of the note or whether it
was entitled to foreclose on the mortgage due to the
defendant’s default on the note. The plaintiff, not having
filed a responsive pleading, also addressed each of the
defendant’s special defenses, arguing that they ‘‘are not
legally sufficient and/or they fail to give rise to any
genuine issues of material fact.’’
  Specifically, as to the defendant’s first special
defense, namely, that the plaintiff is not the owner of
the debt or the holder of the mortgage, the plaintiff
contended that it had ‘‘duly demonstrated that there
are no genuine issues of material fact concerning its
holdership of the subject promissory note, which is
endorsed in blank.’’7
   As to the defendant’s remaining special defenses, the
plaintiff asserted that they failed as a matter of law
because they did not set forth any supporting factual
allegations, but, instead, relied on mere legal con-
clusions.
   On February 24, 2015, the defendant filed an objection
to the plaintiff’s motion for summary judgment, along
with a memorandum of law and supporting affidavit,
with exhibits. In his memorandum, the defendant
argued that there were important issues of fact concern-
ing the allonges to the note that were attached to the
Moyer affidavit. He contended that the plaintiff’s evi-
dence called into question its ownership of the debt,
the note, and the mortgage, in that the Moyer affidavit
contained discrepancies from the allonges that were
attached to her affidavit, some known allonges were
omitted, many allonges contained no dates, and the
allonge from GMAC Mortgage, LLC, to 21st Mortgage
Corporation was not signed by anyone from GMAC
Mortgage, LLC. The defendant also alleged that the
Moyer affidavit raised questions as to the transfers of
the title of the note.
  In support of his opposition, the defendant also pro-
vided his own affidavit. One of the documents attached
to his affidavit was a January 11, 2012 deposition of
Albert Augustine, a member of the document execution
team of GMAC Mortgage, LLC, taken in a previous fore-
closure action instituted by GMAC Mortgage, LLC,
against the defendant.8 During his deposition, Augustine
reviewed the endorsements to the defendant’s note with
Patriot, and he stated that they demonstrated that the
note was assigned to Ohio Savings Bank from Patriot,
and then from Ohio Savings Bank to GMAC Bank, and
then from GMAC Bank to GMAC Mortgage. He acknowl-
edged that the endorsements were not dated and that
he had no idea when they took place. The defendant’s
attorney in that case then asked Augustine to examine
additional allonges to the note that had been marked
as exhibits. The following colloquy occurred:
  ‘‘Q. Okay. Flipping over to 0030, can you tell me what
this is?
  ‘‘A. Allonge from Ohio Savings Bank to Residential
Funding, LLC.
  ‘‘Q. Do you know who Residential Funding, LLC, is?
  ‘‘A. Yes.
  ‘‘Q. Who is Residential Funding, LLC?’’
  ‘‘A. I know them to be an additional mortgage com-
pany, another mortgage company slash investor.
  ‘‘Q. Are they affiliated with GMAC?
  ‘‘A. No. . . .
   ‘‘Q. So, this appears to be an assignment or an allonge
of the note from Ohio Savings Bank to Residential Fund-
ing Company. Do you know when this allonge took
place?
  ‘‘A. No.
   ‘‘Q. Can you turn to your affidavit . . . . This allonge
is not connected to the note in that affidavit, correct?
  ‘‘A. No. . . .
   ‘‘Q. If you flip to GMAC 0031, seems to be another
allonge. Have you ever seen this document before?
  ‘‘A. No.
  ‘‘Q. Can you tell me what it is?
  ‘‘A. It’s another allonge endorsed in blank from Resi-
dential Funding. . . .
   ‘‘Q. In your affidavit, the allonges that you attached
to the note in your affidavit show the note being trans-
ferred from Ohio Savings to GMAC Bank, but the
allonge that is marked GMAC 0030 showed the note
being transferred from Ohio Savings Bank to Residen-
tial Funding Company, LLC. . . . Just want to make
sure that’s correct.
  ‘‘A. Yeah.
  ‘‘Q. . . . Did Ohio Savings Bank endorse only part
of the note to GMAC?
  ‘‘A. I don’t know.
  ‘‘Q. Is it common for an entity to assign a portion of
a note to another entity in your experience?
  ‘‘A. I don’t know.
  ‘‘Q. Can there be more than one owner of a note in
your experience?
  ‘‘A. Again, I don’t know. . . .
  ‘‘Q. So, staying with exhibit A to your affidavit, the
second allonge that is attached to your note, to the note
in your affidavit, is from . . . Allied Bank formerly
known as GMAC Bank to GMAC Mortgage, LLC, and
that’s signed by Brenda Staehle,9 but GMAC 0029 in
exhibit D, which purports to be an allonge to GMAC
Mortgage, LLC, from Allied Bank formerly known as
GMAC Bank, [is signed by someone named] Alana Gerh-
art. So, these are two different allonges, correct?
  ‘‘A. Yes.
  ‘‘Q. Signed by two separate people?
  ‘‘A. Yes.
  ‘‘Q. Any idea why that’s the case?
  ‘‘A. No.
  ‘‘Q. And, again, I think you already testified to this,
but none of these allonges are . . . dated, correct?
  ‘‘A. No.
  ‘‘Q. So, you don’t actually know when the note was
negotiated to . . . [GMAC Mortgage, LLC] in this case,
do you?
  ‘‘A. No.’’
   In a May 26, 2015 memorandum of decision, the court,
after stating that it had examined the original note,
which the plaintiff had presented at the May 4, 2015
hearing, granted the plaintiff’s motion for summary
judgment as to liability. The court recognized that, as
the holder of the note, the plaintiff is presumed to be
the owner of the note and debt. The court found that
the plaintiff had made a prima facie showing, and that
‘‘there is no dispute that the plaintiff possessed the note
that is endorsed to the plaintiff, nor is there any dispute
that the plaintiff possessed the note prior to the com-
mencement of this action.’’ (Footnote omitted.) The
court also concluded that the defendant’s special
defenses were insufficient, and that the plaintiff’s prima
facie showing was unrebutted. The court rendered sum-
mary judgment as to liability and, thereafter, rendered
a judgment of strict foreclosure.
  The defendant contends that the court’s summary
judgment was improper because he had demonstrated
the existence of genuine issues of material fact both
by his examination of inconsistencies in the plaintiff’s
motion and accompanying documents and in the docu-
ments he provided in his opposition to the plaintiff’s
motion for summary judgment. He contends that ‘‘there
can be no serious question that if the special endorse-
ments into the plaintiff in this case are not valid or
enforceable, then the plaintiff would not be entitled to
summary judgment in this case, [and] it would not even
have standing, thus implicating the court’s subject mat-
ter jurisdiction. . . . This issue of fact concerning the
missing endorsements, therefore, is material . . . .’’10
(Citation omitted.) The defendant contends that
‘‘merely being in possession of the original note does
not itself create a presumption that the party in posses-
sion is the owner; the presumption is only created when
the party in possession of the note is also a holder.’’
(Emphasis in original.) The defendant concludes by
arguing that the plaintiff in this case ‘‘is not a holder
as that term is defined in . . . § 42a-1-201 (b) (21) (A)
. . . because the note at issue in this case was not
endorsed in blank.’’ (Emphasis in original.) We
disagree.
   ‘‘Under the applicable standard of review, our review
of summary judgment rulings is plenary. . . . Pursuant
to Practice Book § 17-49, summary judgment shall be
rendered forthwith if the pleadings, affidavits and any
other proof submitted show that there is no genuine
issue as to any material fact and that the moving party
is entitled to judgment as a matter of law. In deciding
a motion for summary judgment, the trial court must
view the evidence in the light most favorable to the
nonmoving party. . . . The party seeking summary
judgment has the burden of showing the absence of
any genuine issue [of] material facts which, under appli-
cable principles of substantive law, entitle him to a
judgment as a matter of law . . . and the party oppos-
ing such a motion must provide an evidentiary founda-
tion to demonstrate the existence of a genuine issue
of material fact.’’ (Citation omitted; internal quotation
marks omitted.) J.E. Robert Co. v. Signature Proper-
ties, LLC, 309 Conn. 307, 333, 71 A.3d 492 (2013).
   ‘‘[B]ecause the . . . plaintiff sought summary judg-
ment in a foreclosure action, which is an equitable pro-
ceeding, we note that the trial court may examine all
relevant factors to ensure that complete justice is done.
. . . The determination of what equity requires in a
particular case, the balancing of the equities, is a matter
for the discretion of the trial court. . . .
   ‘‘In order to establish a prima facie case in a mortgage
foreclosure action, the plaintiff must prove by a prepon-
derance of the evidence that it is the owner of the
note and mortgage, that the defendant mortgagor has
defaulted on the note and that any conditions precedent
to foreclosure, as established by the note and mortgage,
have been satisfied. . . . Thus, a court may properly
grant summary judgment as to liability in a foreclosure
action if the complaint and supporting affidavits estab-
lish an undisputed prima facie case and the defendant
fails to assert any legally sufficient special defense.’’
(Internal quotation marks omitted.) Bank of America,
N.A. v. Aubut, 167 Conn. App. 347, 358–59, 143 A.3d
638 (2016).
   In the present case, the defendant’s argument
revolves around his claim that the plaintiff is not a
‘‘holder’’ of the note because the note is not endorsed
in blank, but, rather, is specially endorsed to the plain-
tiff.11 At its core, the defendant’s contention is that the
plaintiff does not have standing to foreclose. We
disagree.
   ‘‘Standing is the legal right to set judicial machinery
in motion. One cannot rightfully invoke the jurisdiction
of the court unless he [or she] has, in an individual or
representative capacity, some real interest in the cause
of action, or a legal or equitable right, title or interest
in the subject matter of the controversy. . . . Where a
party is found to lack standing, the court is consequently
without subject matter jurisdiction to determine the
cause. . . . Our review of this question of law is ple-
nary. . . .
   ‘‘A plaintiff’s right to enforce a promissory note may
be established under the [Uniform Commercial Code
(UCC), General Statutes § 42a-1-101 et seq.]. . . .
Under the UCC, a [p]erson entitled to enforce an instru-
ment means [inter alia] (i) the holder of the instrument,
[or] (ii) a nonholder in possession of the instrument
who has the rights of a holder . . . . A person may be
a person entitled to enforce the instrument even though
the person is not the owner of the instrument . . . .’’
(Citations omitted; emphasis altered; footnotes omit-
ted; internal quotation marks omitted.) J.E. Robert Co.
v. Signature Properties, LLC, supra, 309 Conn. 318–19.
   A ‘‘[p]erson’’ is defined by the UCC as ‘‘an individual,
corporation, business trust, estate, trust, partnership,
limited liability company, association, joint venture,
government, governmental subdivision, agency or
instrumentality, public corporation or any other legal
or commercial entity.’’ General Statutes § 42a-1-201 (b)
(27). ‘‘If an endorsement makes a note payable to an
identifiable person, it is a special endorsement, and only
the identified person in possession of the instrument
is entitled to enforce the instrument. General Statutes
§§ 42a-1-201 (b) (21) (A), 42a-3-205 (a) and 42a-3-301.’’
(Internal quotation marks omitted.) U.S. Bank, N.A. v.
Ugrin, 150 Conn. App. 393, 402, 91 A.3d 924 (2014); see
also footnote 11 of this opinion.
  The UCC defines the holder of a negotiable instru-
ment as: ‘‘The person in possession of a negotiable
instrument that is payable either to bearer or to an
identified person that is the person in possession.’’ Gen-
eral Statutes § 42a-1-201 (b) (21) (A).
  In the present case, the plaintiff is the person in
possession of the negotiable instrument that is payable
specifically to the plaintiff. Clearly, then, the plaintiff,
pursuant to the clear language of § 42a-1-201 (b) (21)
(A) is the holder of the note, specially endorsed to the
plaintiff. Because the plaintiff is the holder of the note,
which is specially endorsed to it, it has standing to
foreclose the mortgage, which it also holds.
  Although we acknowledge that the defendant pre-
sented some evidence that called into question the pos-
sible existence of other allonges to this note, that
evidence, even if credited, does not negate the fact that
the plaintiff possesses both the original note specially
endorsed to it and an assignment of mortgage on the
defendant’s property, used to secure the note. On this
basis, we conclude that the plaintiff had standing to
foreclose and that the trial court properly rendered
summary judgment in favor of the plaintiff.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     ‘‘As one court has explained, MERS does not originate, lend, service, or
invest in home mortgage loans. Instead, MERS acts as the nominal mortgagee
for the loans owned by its members. The MERS system is designed to allow
its members, which include originators, lenders, servicers, and investors,
to assign home mortgage loans without having to record each transfer in
the local land recording offices where the real estate securing the mortgage
is located. . . .
   ‘‘The benefit of naming MERS as the nominal mortgagee of record is that
when the member transfers an interest in a mortgage loan to another MERS
member, MERS privately tracks the assignment within its system but remains
the mortgagee of record. According to MERS, this system saves lenders
time and money, and reduces paperwork, by eliminating the need to prepare
and record assignments when trading loans. . . .
   ‘‘If, on the other hand, a MERS member transfers an interest in a mortgage
loan to a non-MERS member, MERS no longer acts as the mortgagee of
record and an assignment of the security instrument to the non-MERS
member is drafted, executed, and typically recorded in the local land
recording office.’’ (Internal quotation marks omitted.) Equity One, Inc. v.
Shivers, 310 Conn. 119, 122 n.1, 74 A.3d 1225 (2013).
   2
     The record demonstrates that the mortgage was assigned to the plaintiff
on May 7, 2014, and recorded on the Bridgewater land records on June
20, 2014.
   3
     Practice Book § 10-56 provides: ‘‘The plaintiff’s reply pleading to each
of the defendant’s special defenses may admit some and deny others of the
allegations of that defense, or by a general denial of that defense put the
defendant upon proof of all the material facts alleged therein.’’
   4
     The date May 7, 2010, likely is a typographical error. The actual date of
the assignment is May 7, 2014, approximately one month after the institution
of this foreclosure action.
   5
     Staehle also signed one of the allonges to the note from Ally Bank
formerly known as GMAC Bank to GMAC Mortgage, LLC, as ‘‘Limited Sign-
ing Officer.’’
   6
     On February 14, 2014, Fussell had signed the final allonge to the note
from GMAC Mortgage, LLC, to 21st Mortgage Corporation. He signed that
document as vice president and authorized signatory for 21st Mortgage
Corporation, acting as the attorney-in-fact for GMAC Mortgage, LLC.
   7
     The note at issue in this case, a copy of which is attached to Moyer’s
affidavit, is specially endorsed to the plaintiff, and not endorsed in blank.
   8
     The defendant attested that the previous foreclosure case was dismissed
without prejudice on August 9, 2012.
   The plaintiff did not move to strike any portion of the defendant’s opposi-
tion, his affidavit, or its attachments.
   9
     We note that the allonge in the record from Ally Bank formerly known
as GMAC Bank to GMAC Mortgage, LLC, is signed by Brenda Staehle,
‘‘Limited Signing Officer.’’ Staehle also is the signatory of the assignment
of mortgage from Mortgage Electronic Registration Systems, Inc., as nomi-
nee for Patriot Lending Group, Inc., to GMAC Mortgage, LLC. On that assign-
ment, Staehle signed as vice president of Mortgage Electronic Registration
Systems, Inc. Augustine also attested that he personally knows Staehle and
that she works with him in the foreclosure department.
  10
     During oral argument before this court, the defendant expressed a con-
cern that if there exists another allonge that is endorsed in blank, as testified
to by Augustine during his deposition, the holder of that allonge could bring
another action against the defendant. We find little merit in such an argument
considering the existence of General Statutes § 49-1: ‘‘The foreclosure of a
mortgage is a bar to any further action upon the mortgage debt, note or
obligation against the person or persons who are liable for the payment
thereof who are made parties to the foreclosure and also against any person
or persons upon whom service of process to constitute an action in personam
could have been made within this state at the commencement of the foreclo-
sure; but the foreclosure is not a bar to any further action upon the mortgage
debt, note or obligation as to any person liable for the payment thereof
upon whom service of process to constitute an action in personam could
not have been made within this state at the commencement of the foreclo-
sure. The judgment in each such case shall state the names of all persons
upon whom service of process has been made as herein provided.’’ We also
note that the record establishes that the defendant has been in default since
2009, and that there is neither evidence nor an allegation that some other
entity has sought to enforce the note.
  11
     ‘‘The definitions of the terms blank endorsement and special endorse-
ment are relevant to the defendant’s claims. If an endorsement is made by
the holder of an instrument . . . and the endorsement identifies a person
to whom it makes the instrument payable, it is a special endorsement. When
specially endorsed, an instrument becomes payable to the identified person
and may be negotiated only by the endorsement of that person. . . . If an
endorsement is made by the holder of an instrument and is not a special
endorsement it is a blank endorsement. When endorsed in blank, an instru-
ment becomes payable to bearer and may be negotiated by transfer of
possession alone until specially endorsed. General Statutes § 42a-3-205 (a)
and (b).’’ (Internal quotation marks omitted.) U.S. Bank, N.A. v. Ugrin, 150
Conn. App. 393, 396 n.6, 91 A.3d 924 (2014).